                                              UNITED STATES BANKRUPTCY COURT
                                                EASTERN DISTRICT OF MICHIGAN




IN RE:

Marija Kaljaj                                                                       CASE NO. 19-46850-mlo
                                                                                    CHAPTER 13
              S.S.# XXX-XX-7597                                                     JUDGE Hon. Maria L. Oxholm
                                                              PLAN SUMMARY
                     Debtor(s)
__________________________________/                           For informational purposes only
                                                              ACP: 60 Months
                                                              Minimum Plan Length: 60 Months
                                                              Plan payment: $1,042.00 per Month
                                                              Minimum dividend to Class 9 Creditors $0.00
                                                              Percentage of Tax Refunds committed - 0%


                                                        CHAPTER 13 PLAN


                            [ X ] Original     OR           [ ] Pre-Confirmation Modification # _____

I. NOTICES
TO CREDITORS: YOUR RIGHTS MAY BE AFFECTED BY THIS PLAN. THIS PLAN MAY BE CONFIRMED AND BECOME
BINDING WITHOUT FURTHER NOTICE OR HEARING UNLESS A TIMELY WRITTEN OBJECTION IS FILED. READ THIS
DOCUMENT CAREFULLY AND CONSIDER SEEKING THE ADVICE OF AN ATTORNEY.

     Debtor must check one box on each line to state whether or not the Plan includes each of the following items:
      A. Nonstandard Provisions set out in Section IV. Under
          Federal Rule of Bankruptcy Procedure 3015(c), a
                                                                                Included               Not included
          “nonstandard provision” means a provision that is not
          otherwise included in the approved form for a Chapter 13
          Plan in the Eastern District of Michigan.
      B. A limit on the amount of a secured claim based on a                    Included               Not included
           valuation of the collateral for the claim.

         C.     Avoidance of a security interest or lien.                                 Included           Not included

         •     IF AN ITEM IS CHECKED AS “NOT INCLUDED” OR IF BOTH BOXES ARE CHECKED, THE PROVISION IS
               VOID EVEN IF OTHERWISE INCLUDED IN THE PLAN.
         •     ANY “NONSTANDARD PROVISION” THAT IS NOT SPECIFICALLY IDENTIFIED IN SECTION IV IS VOID.
         •     IF THIS SECTION I INDICATES THAT THIS PLAN DOES NOT INCLUDE ANY “NONSTANDARD
               PROVISIONS”, ANY “NONSTANDARD PROVISIONS” IN THIS PLAN (INCLUDING ANY OTHERWISE
               SPECIFICALLY LISTED IN SECTION IV) ARE VOID.

THIS PLAN IS SUBJECT TO AND INCORPORATES BY REFERENCE THE ADDITIONAL STANDARD PROVISIONS WHICH
MAY BE FOUND AT WWW.13EDM.COM OR WWW.MIEB.USCOURTS.GOV OR FROM DEBTOR’S COUNSEL UPON
WRITTEN REQUEST.




  19-46850-mlo               Doc 14          Filed 05/19/19          Entered 05/19/19 17:25:13             Page 1 of 16
        _____________________________________________________________________________________________

II.    APPLICABLE COMMITMENT PERIOD; PLAN PAYMENTS; PLAN LENGTH; EFFECTIVE DATE AND ELIGIBILITY FOR
       DISCHARGE:

       A.  Debtor’s Current Monthly Income exceeds the applicable State median income. Debtor’s Applicable Commitment
          Period is 60 months. Debtor’s Plan Length shall be 60 months from the date of entry of the Order Confirming Plan.

            Debtor’s Current Monthly Income is less than or equal to the applicable State median income. Debtor’s Applicable
           Commitment Period is 36 months. Debtor’s Plan Length shall be _60_ months from the date of entry of the Order
           Confirming Plan. This is a minimum Plan length. If the Plan has not been completed in the minimum Plan length, the
           Plan length shall be extended as necessary for completion of the requirements of the Plan; provided that in no event will
           the Plan term continue beyond 60 months from the date of entry of the Order Confirming Plan. See Paragraph J of the
           Additional Terms, Conditions and Provisions for additional information regarding Completion of Plan.

           If neither, or both, of the above boxes are checked, then the Applicable Commitment Period and the Plan Length shall
           be 60 months from the date of entry of the Order Confirming Plan.

       B. Debtor’s Plan payment amount is $1,042.00 per month.

       C. Future Tax Refunds. See Paragraph A of the Additional Terms, Conditions and Provisions for additional information
          regarding Tax Refunds and Tax Returns.

           FOR CASES ASSIGNED TO BAY CITY DIVISION: Check only one box. If none are checked or more than one box is
           checked, paragraph 2 shall apply:

           1.   □ Debtor’s Plan proposes a 100% dividend to unsecured creditors. Therefore, debtor is not required to remit any
                future Tax Refunds.

           2.   □ Debtor’s Plan proposes less than a 100% dividend to unsecured creditors and debtor’s Schedule I does not
                include a pro-ration for anticipated Tax Refunds. Debtor will remit 50% of all Federal and State Tax Refunds that
                debtor receives or is entitled to receive after commencement of the case.

           3.  □ Debtor’s Plan proposes less than a 100% dividend to unsecured creditors and debtor’s Schedule I includes a pro-
               ration for anticipated Federal Tax Refunds. Debtor will remit 100% of all Federal and State Tax Refunds that debtor
               receives or is entitled to receive after commencement of the case to the extent the Refund exceeds the sum of
               twelve times the amount of the Federal and State Tax Refund pro-ration shown in Schedule I.
           FOR CASES ASSIGNED TO DETROIT DIVISION: Check only one box. If none are checked or more than one box is
           checked, paragraph 2 shall apply:

           1.   □ Debtor’s Plan proposes a 100% dividend to unsecured creditors. Therefore, debtor is not required to remit any
                future Tax Refunds.

           2.   Debtor’s Plan proposes less than a 100% dividend to unsecured creditors and debtor’s Schedule I does not
                include a pro-ration for anticipated Tax Refunds. Debtor will remit 100% of all Federal Tax Refunds that debtor
                receives or is entitled to receive after commencement of the case.

           3.   □ Debtor’s Plan proposes less than a 100% dividend to unsecured creditors and debtor’s Schedule I includes a pro-
                ration for anticipated Federal Tax Refunds. Debtor will remit 100% of all Federal Tax Refunds that debtor receives
                or is entitled to receive after commencement of the case to the extent the Refund exceeds the sum of twelve times
                the amount of the Federal Tax Refund pro-ration shown in Schedule I.

           FOR CASES ASSIGNED TO FLINT DIVISION: Check only one box. If none are checked or more than one box is
              checked, paragraph 2 shall apply:

           1.   □ Debtor’s Plan proposes a 100% dividend to unsecured creditors. Therefore, debtor is not required to remit any




      19-46850-mlo         Doc 14         Filed 05/19/19           Entered 05/19/19 17:25:13                  Page 2 of 16
              future Tax Refunds.

         2.   □ Debtor’s Plan proposes less than a 100% dividend to unsecured creditors and debtor’s Schedule I does not
              include a pro-ration for anticipated Tax Refunds. Debtor will remit 100% of all Federal Tax Refunds that debtor
              receives or is entitled to receive after commencement of the case.

         3.   □ Debtor’s Plan proposes less than a 100% dividend to unsecured creditors and debtor’s Schedule I includes a pro-
              ration for anticipated Federal Tax Refunds. Debtor is not required to remit Federal Tax Refunds in excess of the
              amount of the proration shown on Schedule I.

    D. □ If the box to the immediate left is "checked", the debtor acknowledges that debtor is not eligible for a discharge
       pursuant to 11 USC §1328.

         □ If the box to the immediate left is "checked", the joint debtor acknowledges that joint debtor is not eligible for a
         discharge pursuant to 11 USC §1328.

    E.   □ If the box to the immediate left is "checked", the debtor or joint debtor is self-employed AND incurs trade credit in the
         production of income from such employment. Debtor shall comply with the requirements of Title 11, United States Code,
         and all applicable Local Bankruptcy Rules regarding operation of the business and duties imposed upon the debtor.

III. DESIGNATION AND TREATMENT OF CLASSES OF CLAIMS: See Paragraph F of the Additional Terms, Conditions and
     Provisions for additional information regarding the order in which claims are to be paid.

    A. CLASS ONE – TRUSTEE FEES as determined by statute.

    B. CLASS TWO – ADMINISTRATIVE CLAIMS, INCLUDING ATTORNEYS FEES AND COSTS:

         1. PRE-CONFIRMATION ATTORNEY FEES: At confirmation of the Plan, Counsel shall elect to either:
             a. In lieu of filing a separate fee application pursuant to 11 USC §327 and §330, accept the sum of $N/A for
                services rendered plus $ N/A for costs advanced by Counsel, for total Attorney Fees and Costs of $ N/A through
                the Effective Date of the Plan. The total Attorney Fees and Costs less the sum paid to Counsel prior to the
                commencement of this case as reflected in the Rule 2016(b) Statement leaving a net balance due of $ N/A,
                will be paid as an Administrative Expense Claim; or
             b. Request an award of compensation for services rendered and recovery of costs advanced by filing a separate
                Application for Compensation for services rendered up through the date of entry of the Order Confirming Plan
                pursuant to 11 USC §327 and §330. If Counsel elects to file a fee application pursuant to this sub-paragraph,
                the Trustee shall escrow $3,500.00 for this purpose. See Paragraph B of the Additional Terms, Conditions
                and Provisions for additional information.

         2.   POST-CONFIRMATION ATTORNEY FEES: See Paragraph D of the Additional Terms, Conditions and Provisions
              for additional information.

         3.   RETENTION OF OTHER PROFESSIONALS FOR POST-PETITION SERVICES: Debtor □ has retained or □
              intends to retain the services of __________________(name of person to be retained) as ____________ (capacity
              or purpose for retention) to perform professional services post-petition with fees and expenses of the professional
              to be paid as an Administrative Expense. See Paragraph C of the Additional Terms, Conditions and Provisions for
              additional information.

         4.   OTHER ADMINISTRATIVE EXPENSE CLAIMS: Any administrative expense claims approved by Order of Court
              pursuant to 11 USC §503 shall be paid as a Class Two administrative claim. See Paragraph E of the Additional
              Terms, Conditions and Provisions for additional information.


    C. CLASS THREE – SECURED CLAIMS TO BE STRIPPED OR AVOIDED FROM THE COLLATERAL AND TREATED AS
       UNSECURED CLAIMS TO BE PAID BY TRUSTEE. See Paragraph G and Paragraph N of the Additional Terms,
       Conditions and Provisions for additional information.




 19-46850-mlo            Doc 14         Filed 05/19/19            Entered 05/19/19 17:25:13                   Page 3 of 16
    Class 3.1 Liens to be Stripped. 11 USC §506(a).

                   Creditor                                                         Collateral




    Class 3.2 Judicial Liens and Non-Possessory, Non-Purchase Money Liens to be Avoided. 11 USC §522(f).

                   Creditor                                                         Collateral




 D. CLASS FOUR - SECURED CLAIMS ON WHICH THE LAST CONTRACTUAL PAYMENT IS DUE BEYOND THE
    LENGTH OF THE PLAN. 11 USC §1322(b)(5).

    Class 4.1 Continuing Payments on a claim secured by the debtor’s principal residence that come due on and
              after the date of the Order for Relief. (See Paragraph P, Paragraph L and Paragraph EE of the Additional
              Terms, Conditions and Provisions for additional information).

        Creditor                               Collateral                          Monthly Payment         Direct or Via Trustee
        Ditech                   8235 Eastway Dr., White Lake, MI 48386              $1,911.00                     Direct
    Bank of America              8235 Eastway Dr., White Lake, MI 48386               $525.00                      Direct
   Autumn Glen HOA               8235 Eastway Dr., White Lake, MI 48386                $32.00                      Direct


    Class 4.2 Pre-Petition Arrearages on a claim secured by the debtor’s principal residence to be paid by Trustee:
              Those amounts which were due as of the filing of the Order for Relief:

                                                                      Arrears      Estimated Average       Months to Cure From
       Creditor                            Collateral                 Amount        Monthly Payment         Confirmation Date




    Class 4.3 Continuing Payments other than on a claim secured by the debtor’s principal residence that come
              due on and after the date of the Order for Relief. (See Paragraph P, Paragraph L and Paragraph EE of
              the Additional Terms, Conditions and Provisions for additional information).

        Creditor                                 Collateral                        Monthly Payment         Direct or Via Trustee




    Class 4.4 Pre-Petition Arrearages other than on a claim secured by the debtor’s principal residence to be paid
              by Trustee: Those amounts which were due as of the filing of the Order for Relief:




19-46850-mlo         Doc 14      Filed 05/19/19         Entered 05/19/19 17:25:13                Page 4 of 16
                                                                                            Estimated Average    Months to Cure from
          Creditor                       Collateral                Arrears Amount            Monthly Payment      Confirmation Date




    E.   CLASS FIVE - SECURED CLAIMS ON WHICH THE LAST PAYMENT WILL BECOME DUE WITHIN THE PLAN
         DURATION. (See Paragraph H, Paragraph L, Paragraph O and Paragraph S of the Additional Terms, Conditions and
         Provisions for additional information).

         Class 5.1 Secured Claims not excluded from 11 USC §506 to be paid Equal Monthly Payments.
                   11 USC §1325(a)(5)(B):


                                        Indicate if     Interest rate    Total to be paid
                                    “crammed” *** or      (Present          Including
        Creditor/Collateral              modified       Value Rate)          Interest          Monthly Payment   Direct or Via Trustee
 Credit Union One/2013              Crammed and
 Mercedes-Benz GL450                modified                4%             $20,995.00              $349.91             Trustee




*** See debtor’s Schedule A/B for more information about values.

**** Upon successful completion of the Debtors’ Chapter 13 Plan and their obtaining an order of discharge, the creditor’s lien
shall be extinguished, terminated, released, and discharged. In the event the creditor (or its successors or assigns) fails to
execute documents that are required to extinguish, terminate, release and discharge the lien after successful completion of this
Chapter 13 case, then the Plan, the Order Confirming Plan, and the Order of Chapter 13 Discharge shall serve as evidence that
creditors lien has been fully satisfied, and is of no further force or effect.




         Class 5.2 Secured Claims not excluded from 11 USC §506 not to be paid Equal Monthly Payments.
                    11 USC §1325(a)(5)(B):
                                           Indicate if
                                         “crammed” Interest rate
                                             *** or                                     Estimated
                                            modified    (Present    Total to be paid     Average
           Creditor/Collateral                         Value Rate) including interest Monthly Payment Direct or Via Trustee




*** See debtor’s Schedule A/B for more information about values.

         Class 5.3 Secured claims excluded from 11 USC §506 by the “hanging paragraph” at the end of
                   11 USC §1325 (a)(9) to be paid “Equal Monthly Payments”. 11 USC §1325(a)(5)(B).




  19-46850-mlo           Doc 14      Filed 05/19/19         Entered 05/19/19 17:25:13                    Page 5 of 16
                                                                                          Total to be
                                                                       Interest rate          paid
                                                    Indicate if          (Present          Including       Monthly
              Creditor/Collateral                    modified          Value Rate)          Interest       Payment       Direct or Via Trustee




          Class 5.4 Secured claims excluded from 11 USC §506 by the “hanging paragraph” at the end of
                    11 USC §1325 (a)(9) not to be paid Equal Monthly Payments. 11 USC §1325(a)(5)(B).

                                                                                          Total to be      Estimated
                                                                       Interest rate          paid          Average
                                                    Indicate if          (Present          including        Monthly
              Creditor/Collateral                   “modified          Value Rate)          interest       Payment       Direct or Via Trustee




          CLASS 5.5 Surrender of collateral. (See Paragraph P of the Additional Terms, Conditions and Provisions for
                    additional information).

The debtor surrenders debtor’s interest in the following collateral. Any allowed unsecured claim remaining after disposition of the
collateral will be treated as a Class 9 General Unsecured Creditor.

                 Creditor Name                                                         Description of Collateral




     F.   CLASS SIX – EXECUTORY CONTRACTS AND/OR UNEXPIRED LEASES. 11 USC §§365, 1322(b)(7): Debtor
          assumes the executory contracts and unexpired leases listed in subparagraph 1. (See Paragraph K of the
          Additional Terms, Conditions and Provisions for additional information).

          Class 6.1 Continuing Lease/Contract Payments:

                                                                                              Monthly      Lease/Contract          Direct or
              Creditor                                      Property                          Payment      expiration date        Via Trustee




          Class 6.2 Pre-petition Arrearages on Assumed Executory Contracts and Leases (to be paid by Trustee):




  19-46850-mlo            Doc 14         Filed 05/19/19           Entered 05/19/19 17:25:13                        Page 6 of 16
                                                                                                                           Months to
                                                                                               Estimated Average           Cure From
        Creditor                              Property                   Arrears Amount         Monthly Payment         Confirmation Date



      Class 6.3 Debtor rejects the executory contracts and unexpired leases listed in this subparagraph 3. Any
                unexpired lease or executory contract that is neither expressly assumed in Class 6.1 above or
                expressly rejected below shall be deemed rejected as of the date of confirmation of debtor’s chapter
                13 Plan to the same extent as if that unexpired lease or executory contract was listed below. (See
                Paragraph K of the Additional Terms, Conditions and Provisions for additional information):

          Creditor                                                                Property




      G. CLASS SEVEN – PRIORITY UNSECURED CLAIMS. 11 USC §§507, 1322(a)(2).

      Class 7.1 Domestic Support Obligations: Continuing Payments that come due on and after the date of the Order
                for Relief:

                          Creditor                                  Monthly Payment                       Direct or Via Trustee




      Class 7.2 Domestic Support Obligations: Pre-Petition Arrearages due as of the filing of the Order for Relief:

                                                                                      Estimated Average Monthly            Direct or Via
                     Creditor                               Arrears Amount                    Payment                        Trustee




      Class 7.3 All Other Priority Unsecured Claims [11 USC §1322(a)(2)]

               Creditor                               Amount/Monthly Payment                             Direct or via Trustee
                 IRS                                          $3,339                                           Trustee
         State of Michigan                                     $717                                             Trustee

 H. CLASS EIGHT – SEPARATELY CLASSIFIED UNSECURED CLAIMS. 11 USC §1322(b)(1): (To be paid by Trustee):
    (See Paragraph M of the Additional Terms, Conditions and Provisions for additional information):

                                           Interest
       Creditor                 Amount       Rate                                 Reason for Special Treatment




 I.   CLASS NINE - GENERAL UNSECURED CLAIMS (to be paid by Trustee): – See Paragraph N of the Additional Terms,
      Conditions and Provisions for additional information.

       This Plan shall provide a total sum for distribution to creditors holding Class 9 General Unsecured claims in an amount




19-46850-mlo           Doc 14        Filed 05/19/19           Entered 05/19/19 17:25:13                  Page 7 of 16
         that is not less than the Amount Available in Chapter 7 shown on Attachment 1, Liquidation Analysis and Statement of
         Value of Encumbered Property (the “Unsecured Base Amount”). This Plan shall provide either (i) the Unsecured Base
         Amount; or (ii) will continue for the full Plan Length as indicated in Paragraph II.A of this Plan, whichever yields the
         greater payment to Class 9 Unsecured Creditors. See Attachment 2, Chapter 13 Model Worksheet, Line 8, for additional
         information concerning funds estimated to be available for payment to Class 9 Unsecured Creditors.

         □    This Plan shall provide a dividend to holders of Class 9 General Unsecured Claims equal to 100% of allowed claims.

         If neither box is checked or if both boxes are checked, then the Plan shall pay the Unsecured Base Amount.

              □ If the box to the immediate left is "checked", creditors holding claims in Class Seven, Eight and Nine shall receive
              interest on their allowed claims at the rate of ____% per annum as required by 11 USC §1325(a)(4).

IV. Nonstandard Plan Provisions:

         • ANY “NONSTANDARD PROVISION” THAT IS NOT BOTH INCLUDED IN SECTION 1.A AND SPECIFICALLY
                 STATED IN THIS SECTION IS VOID.

         A. The second sentence of Section (V)(D) has been stricken.
         B. Additional language has been added to (III)(E) (Class 5.1) regarding the proposed cramdown and modification of
            creditor’s secured claim.
         C. __________________________________________________________________________________________
         D. __________________________________________________________________________________________
         E. __________________________________________________________________________________________

I, _Yuliy Osipov, Attorney for debtor (or debtor if not represented by an attorney), certify that this Plan contains no
“Nonstandard Provisions” other than those set out in Section IV above.

 /s/ Yuliy Osipov                                                                /s/ Marija Kaljaj
 Attorney for Debtor                                                             Debtor
 20700 Civic Center Dr., Ste. 420_________________________
 Street Address
 yo@osbig.com________________________________________
 E-Mail Address
 248-663-1800                                                                    May 3, 2019
 Phone Number                                                                    Date




  19-46850-mlo           Doc 14         Filed 05/19/19           Entered 05/19/19 17:25:13                    Page 8 of 16
                                                                     ATTACHMENT 1

            LIQUIDATION ANALYSIS AND STATEMENT OF VALUE OF ENCUMBERED PROPERTY:

                                                                                                              DEBTOR'S
                                                 FAIR MARKET                                                  SHARE OF                            EXEMPT           NON-EXEMPT
     TYPE OF PROPERTY                               VALUE                           LIENS                      EQUITY                             AMOUNT             AMOUNT
    PERSONAL RESIDENCE                                 $343,228.00               $241,611.92                      $101,616.08                      $38,225.00        $63,391.08*
  REAL ESTATE OTHER THAN                                                                                                                                                    $0.00
                                                                      n/a                      n/a                               n/a                         n/a
   PERSONAL RESIDENCE
  HHG/PERSONAL EFFECTS                                     $3,601.00                        $0.00                     $3,601.00                     $3,601.00               $0.00

          JEWELRY                                          $1,100.00                        $0.00                     $1,100.00                     $1,100.00               $0.00

   CASH/BANK ACCOUNTS                                         $545.00                       $0.00                     $3,087.00                            $0.00         $545.00

   VEHICLE (03’ GMC Envoy)                                 $2,200.00                        $0.00                     $2,200.00                     $2,200.00               $0.00

 VEHICLE (13’ Mercedes GL450)                            $19,000.00                $23,706.00                                $0.00                         $0.00            $0.00

  VEHICLE (08’ Jeep Liberty)                               $6,000.00                        $0.00                     $6,000.00                            $0.00       $6,000.00

  VEHICLE (13’ Jeep Wrangler)                            $14,500.00                         $0.00                   $14,500.00                             $0.00      $14,500.00

 VEHICLE (’08 Dodge Caravan)                               $1,000.00                        $0.00                     $1,000.00                            $0.00       $1,000.00

 OTHER (AM Cleaning Company)                                      $1.00                     $0.00                            $1.00                         $0.00            $1.00


               Amount available upon liquidation                                                                                                      $             $85,437.08
               ................................................................................................................................

               Less administrative expenses and costs                                                                                                  $            $62,456.92
               .......................................................................................................................................

               Less priority claims                                                                                                                    $            ($4,056.00)
               .......................................................................................................................................

               Amount Available in Chapter 7                                                                                                           $            $18,924.16
               .......................................................................................................................................




19-46850-mlo          Doc 14                 Filed 05/19/19                         Entered 05/19/19 17:25:13                                        Page 9 of 16
*Real Estate – 8235 Eastway Drive, White Lake, MI

Value:                      $343,228.00
Chapter 7 Trustee Fees:     ($20,411.40)
Est. Ch 7 Trustee’s Atty:   ($5,000.00)
Realtor commissions (6%):   ($20,593.68)
Est. closing costs (3%):    ($10,296.84)
Mortgage payoff:            ($241,611.92)
Debtor’s exemption:         ($38,225.00)
Net to unsec.:              $7,089.16


Vehicles w/ non-exempt equity
2008 Jeep Liberty:        $6,000.00
2013 Jeep Wrangler:       $14,500.00
2008 Dodge Caravan:       $1,000.00
Est. costs of sale (12%): ($2,580.00)
Chapter 7 Trustee Fees:   ($1,075.00)
Est. Ch 7 Trustee’s Atty: ($2,500.00)
Net to unsec.:            $15,345.00




 19-46850-mlo          Doc 14        Filed 05/19/19   Entered 05/19/19 17:25:13   Page 10 of 16
                                                           ATTACHMENT 2

                                             CHAPTER 13 MODEL WORKSHEET
                                         LOCAL BANKRUPTCY RULE 3015-1(B)(2) E.D.M.

1.        Proposed length of Plan:       60 months

2.        Initial Plan payment:
          $1,042.00 per month x 60 months =                              $62,520.00    (subtotal)

          Step payment #1
          $__________ per month x ________ months =                      $_________    (subtotal)

          Step payment #2
          $__________ per month x ________ months =                      $_________    (subtotal)

3.        Additional payments: $_______ per _______=                     $________     (subtotal)

4.        Lump sum payments                                     =        $_________    (subtotal)

5.        Total to be paid into Plan (total of lines 2 through 4)        $62,520.00

6.        Estimated disbursements other than to Class 9 General Unsecured Creditors

     a.   Estimated Trustee Fees                                          $5,500.00

     b.   Estimated Attorney Fees and costs
          through confirmation of Plan                                    $5,500.00

     c.   Estimated Attorney Fees and costs
          post-confirmation through duration of Plan                      $7,500.00

     d.   Estimated fees of other Professionals                           $n/a

     e.   Total mortgage and other
          continuing secured debt payments                                $0.00

     f.   Total non-continuing secured
          debt payments (including interest)                              $20,995.00

     g.   Total priority claims                                           $4,056.00

     h.   Total arrearage claims                                          $0.00

7.        Total disbursements other than to Class 9 General Unsecured Creditors
          (Total of lines 6.a through 6.h)                                                          $43,551.00

8.        Funds estimated to be available for Class 9 General Unsecured Creditors                   $18,969.00
          (Total of line 5 minus line 7)

9.        Estimated dividend to Class 9 General Unsecured Creditors
          in Chapter 7 proceeding (see Liquidation Analysis)                                        $18,924.16




 19-46850-mlo             Doc 14         Filed 05/19/19             Entered 05/19/19 17:25:13             Page 11 of 16
                                       V. ADDITIONAL STANDARD PROVISIONS


                       THE FOLLOWING STANDARD PROVISIONS ARE APPLICABLE TO ALL
                        PLANS AND PRE-CONFIRMATION MODIFIED PLANS FILED ON OR
                        AFTER DECEMBER 1, 2017, IN THE UNITED STATES BANKRUPTCY
                              COURT FOR THE EASTERN DISTRICT OF MICHIGAN

A.    DEBTOR’S OBLIGATION TO REMIT TAX REFUNDS: Debtor shall not alter any withholding deductions/exemptions
      without Court approval. If the Internal Revenue Service or any State taxing authority remits to the Trustee any sum which
      the debtor is not required to remit pursuant to this Plan, then upon written request of the debtor and concurrence of the
      Trustee, the Trustee shall be authorized to refund those sums to the debtor from funds first available without further
      motion, notice or Order of Court. The Trustee shall not be required to recoup or recover funds disbursed to creditors prior
      to receipt of the debtor’s written request.
      If debtor is married and debtor’s spouse is not a joint-debtor in this case, debtor’s Tax Refund(s) for any calendar year
      shall be 50% of the aggregate net Tax Refunds received by debtor and debtor’s non-filing spouse, regardless of whether
      debtor and spouse file a joint tax return or file separate tax returns.
B.    ALLOWANCE AND PAYMENT OF PRE-CONFIRMATION ATTORNEY FEES: If Class 2.1 of the Plan indicates that
      Counsel intends to file a Separate Application for compensation for services rendered up through the date of entry of the
      Order Confirming Plan pursuant to 11 USC §327 and §330, the Trustee shall withhold the amount designated in Class
      2.1 from funds remaining after payment of claims required to be paid prior to attorney fees pending further Order of Court.
C.    RETENTION AND COMPENSATION OF OTHER PROFESSIONALS FOR POST-PETITION PRE-CONFIRMATION
      SERVICES: If Class 2.3 indicates that debtor has retained or intends to retain the services of any Professional (as that
      term is defined in 11 USC §327) to perform professional services after the commencement of this case, debtor will file a
      timely Application to Employ Professional Person stating the identity of the person to be retained and the capacity or
      purpose for retention, accompanied by a Certification of Disinterestedness signed by the Professional and obtain Court
      permission to retain the Professional. The Professional may seek compensation in an amount not to exceed $400.00
      by filing a Proof of Claim designated as an Administrative Expense without further notice, hearing or Order of Court. If
      the Professional seeks compensation in excess of $400.00, the Professional shall file an Application for Compensation
      for services rendered pursuant to 11 USC §327.
D.    POST-CONFIRMATION ATTORNEY FEES & COSTS BY SEPARATE APPLICATION: Counsel reserves the right to
      file Applications for compensation for services rendered subsequent to the Confirmation of this Plan. Upon entry of an
      Order Awarding Post Confirmation Attorney Fees, if debtor’s Plan will not complete within 60 months of the date of the
      Order Confirming Plan, all unpaid Attorney Fees and costs shall be paid by the Trustee only after a Plan modification
      that allows debtor’s Plan to complete within 60 months from the date of the Order Confirming Plan is approved with
      notice as is appropriate to the parties interested.
E.    PAYMENT OF ADMINISTRATIVE EXPENSE CLAIMS: Administrative Expense Claims as defined in 11 USC §503,
      other than those claims provided for in Paragraphs B, C and D of these Additional Terms, Conditions and Provisions, will
      be deemed allowed and will be paid only upon entry of a specific Order of this Court determining the allowance and
      amount of that claim.
F.    ORDER OF PAYMENT OF CLAIMS: All claims for which this Plan proposes payment through the Trustee shall be paid
      in the following order to the extent that funds are available:
                  Level 1:    Class 1
                  Level 2:    Class 5.1, 5.3 and 6.1
                  Level 3:    Class 2.1 and 2.3
                  Level 4:    Class 2.2 and 2.4
                  Level 5:    Classes 4.1 and 4.3
                  Level 6:    Classes 4.2, 4.4, 5.2, 5.4 and 6.2
                  Level 7:    Class 7
                  Level 8:    Classes 3.1, 3.2, 5.5, 6.3, 8 and 9.
      Each level shall be paid as provided in this Plan before any disbursements are made to any subordinate class. If there
      are not sufficient funds to pay all claims within a level, then the claims in that level shall be paid pro rata.
G.    SECURED CLAIMS TO BE STRIPPED OR AVOIDED FROM THE COLLATERAL AND TREATED AS UNSECURED:
      Claims for which the creditor holds a lien that is listed as “Stripped” in Class 3.1 or “Avoided” in Class 3.2 are avoided




 19-46850-mlo         Doc 14        Filed 05/19/19            Entered 05/19/19 17:25:13                   Page 12 of 16
          and will be paid as a General Unsecured Creditor as provided in Class 9 of the Plan. Upon completion of the Plan, the
          creditor will record a Satisfaction of the Lien in the applicable Public Records to discharge and release the lien. If the
          creditor fails to do so, the debtor may file a motion for an order declaring that the lien has been satisfied by completion
          of the confirmed Plan, which the debtor may then have certified and recorded in the applicable Public Records.
H.        CLASS 5.1, CLASS 5.3 AND CLASS 6.1 CREDITORS SPECIFIED TO RECEIVE EQUAL MONTHLY PAYMENTS:
          Creditors identified in Class 5.1, Class 5.3, and Class 6.1 will receive Equal Monthly Payments to the extent funds are
          available at the date of each disbursement. If more than one creditor is scheduled in Class 5.1, Class 5.3, and Class
          6.1 and the funds available in any disbursement are insufficient to pay the full Equal Monthly Payments to all of the listed
          creditors, payments shall be made on a pro rata basis determined by the ratio of the Equal Monthly Payment specified
          to each creditor to the total amount of Equal Monthly Payments to all creditors scheduled in Class 5.1, Class 5.3, and
          Class 6.1. The amount of the Equal Monthly Payment to any creditor shall be the amount stated in Class 5.1, Class 5.3,
          and Class 6.1 as may be applicable and the amount of the Equal Monthly Payment specified in the Plan will supersede
          any monthly payment amount specified in a Proof of Claim at variance with the Equal Monthly Payment amount set forth
          in the Plan unless otherwise Ordered by the Court.
          The monthly post-confirmation disbursement to any creditor designated in Class 5.1, Class 5.3, and Class 6.1 will not
          exceed the Equal Monthly Payment amount for that creditor for the month in which disbursement is being made plus any
          previously unpaid Equal Monthly Payments accruing before the date of disbursement.
I.        APPLICATION OF DISBURSEMENTS BY CREDITORS: Creditors shall apply all disbursements under the Plan only
          in the manner consistent with the terms of the Plan and to the account(s) or obligation(s) as designated on the voucher
          or check provided to the Creditor with each disbursement.
J.        COMPLETION OF PLAN: For purposes of 11 USC §1328, the debtor shall be deemed to have completed all payments
          under the Plan:
                1. Upon the expiration of the Plan Length as defined in Paragraph II.A of the Plan commencing on the date of
                    entry of the Order Confirming Plan; and
                2. Debtor has remitted all Plan payments (as defined in Paragraph II.A and II.B of the Plan) coming due after
                    the date of entry of the Order Confirming Plan; and
                3. Debtor has remitted all Federal Income Tax Refunds as required by Paragraph II.C of the Plan and
                    Paragraph A of these Additional Terms, Conditions and Provisions; and
                4. Debtor has remitted a sum sufficient to pay all allowed claims as amended and/or supplemented as provided
                    in the Plan.
K.        EXECUTORY CONTRACTS AND/OR UNEXPIRED LEASES:
                1. Any executory contract or unexpired lease not expressly assumed in Class 6.1 or in the Order Confirming Plan
                    shall be deemed rejected effective as of the Effective Date of this Plan.
                2. Upon rejection of any Executory Contract or Unexpired Lease, the property and debtor’s interest in the rejected
                    executory contract or unexpired lease will no longer be property of the estate and the stay under 11 USC
                    §362(a) and the co-debtor stay under 11 USC §1301 shall automatically terminate as to such property. Any
                    claims arising from the rejection of an executory contract or unexpired lease shall be treated as a general
                    unsecured claim in Class Nine, subject to further Order of Court.
               3.   For all assumed executory contracts and unexpired leases, confirmation of this Plan shall constitute a finding
                    that this Plan complies with all requirements for assumption of the executory contracts and unexpired leases
                    being assumed, including all requirements set forth in 11 USC §365(b).
               4.   Upon the termination of the Lease (whether as a result of the expiration of the contractual lease term,
                    repossession of the property which is the subject of the Lease, or otherwise), the Lessor shall have the right
                    to file a Supplemental Claim for any damages or charges permitted under or pursuant to the Lease.
               5.   If Class 6.1 provides for the Continuing Lease/Contract Payments to be made by the Trustee, the Supplemental
                    Claim as filed and allowed shall be paid by the Trustee over the remaining term of the Plan.
               6.   If Class 6.1 provides for the Continuing Lease Payments to be made directly by the debtor to the Lessor, the
                    Supplemental Claim as filed and allowed shall be paid directly by the debtor to the creditor over the remaining
                    term of the Plan. If there is a balance outstanding on the supplemental claim as of the completion of debtor’s
                    confirmed Chapter 13 Plan, this balance shall not prevent or preclude the entry of a discharge in this case;
                    instead, this balance shall be deemed non-dischargeable and debtor shall be responsible for payment of the
                    remaining balance of the Supplemental Claim following the entry of a Discharge.
L.        SECURED CLAIMS – POST-PETITION FEES, COSTS AND CHARGES:




     19-46850-mlo         Doc 14        Filed 05/19/19            Entered 05/19/19 17:25:13                    Page 13 of 16
           1.   Any Supplement to Claim that is filed with the Court as to which there is no objection filed or as to which any
                objection has been overruled, shall be deemed allowed.
           2.   If Class 4.1, 4.3, 5.1, 5.2, 5.3 or 5.4 provides for the Creditor’s Secured Claim to be paid by the Trustee, the
                Supplement to Claim as filed and allowed shall be paid by the Trustee over the remaining term of the Plan.
           3.   If Class 4.1, 4.3, 5.1, 5.2, 5.3 or 5.4 provides for the Creditor’s Secured Claim to be paid directly by the debtor
                to the creditor, the Supplement to Claim as filed and allowed shall be paid directly by the debtor to the creditor
                before completion of the Plan. If there is a balance outstanding on the Supplement to Claim as of the completion
                of debtor’s confirmed Chapter 13 Plan, this balance shall not prevent or preclude the entry of a discharge in
                this case; instead, any unpaid balance shall be non-dischargeable.
M.    SEPARATELY CLASSIFIED UNSECURED CLAIMS: Claims classified as “Separately Classified Unsecured Claims”
      are unsecured claims that qualify for discriminatory and preferred treatment pursuant to 11 USC §1322(b)(1). The basis
      for separate classification is specified in Paragraph III.H of the Plan. Each Separately Classified Unsecured Claims shall
      receive payments that total 100% of the allowed amount of the claim plus interest if specified in Class Eight of the Plan.
      See also Paragraph F of the Additional Terms, Conditions and Provisions for additional information concerning the timing
      of payments to be made on these claims.
N.    GENERAL UNSECURED CREDITORS: Unless Class 9 of the Plan provides a dividend to holders of General Unsecured
      Claims equal to 100% of allowed claims, the Plan shall produce a total sum for distribution to General Unsecured
      Creditors (the “Unsecured Base Amount”). The Unsecured Base Amount shall be not less than the aggregate amount
      which creditors in this class would have received had the estate of the debtor been liquidated under Chapter 7 of Title
      11, United States Code. See 11 USC §1325(a)(4). Each holder of a duly filed and allowed General Unsecured Claim
      shall receive the holder’s pro rata share of the Unsecured Base Amount, based on the creditor’s claim as a fraction of
      the total General Unsecured Claims duly filed and allowed. The pro rata dividend for each holder of an allowed
      unsecured claim will be calculated by the Trustee upon review of allowed claims.
      This Plan shall provide either the total Unsecured Base Amount or shall continue for the Plan Length as stated in
      Paragraph II.A of the Plan, whichever will offer the greater dividend to general unsecured creditors.
O.    VESTING, POSSESSION OF ESTATE PROPERTY AND LIEN RETENTION: Upon the Effective Date of the Plan, all
      property of the estate shall vest in the debtor and shall cease to be property of the estate. The debtor shall remain in
      possession of all property during the pendency of this case unless specifically provided herein, and shall not seek to sell,
      transfer or otherwise dispose of such property (except in the ordinary course of debtor’s business) without prior Court
      approval.
P.    SURRENDER OF COLLATERAL: Those claims that are treated pursuant to 11 USC §1325(a)(5)(C) (surrender of
      collateral) are so designated in Class 5.5 of the Plan. Upon confirmation, the Automatic Stay and co-debtor Stay is lifted
      as to the collateral and any creditor holding a lien on the collateral and the collateral shall no longer constitute property
      of the estate. No disbursements shall be made by the Trustee to any creditor whose claim is secured by the collateral
      being surrendered unless the holder of such claim files a Proof of Claim (or Amended Proof of Claim) after the Effective
      Date of the Plan setting forth the amount of any deficiency remaining after disposition of the collateral. Any allowed
      deficiency claim shall be paid as a general unsecured claim in Class 9 of the Plan. See Federal Rule of Bankruptcy
      Procedure 3002.1.
Q.    PROHIBITION AGAINST INCURRING POST-PETITION DEBT: While this case is pending, the debtor shall not incur a
      debt in excess of $2,000.00 without first obtaining approval of either this Court or of the Chapter 13 Trustee. If the
      Chapter 13 Trustee stipulates to entry of an Order allowing debtor to incur post-petition debt, debtor shall be permitted
      to file the Stipulation signed by the Trustee and to submit an Order to the Court on an ex parte basis without notice to
      creditors or other parties in interest.
R.    UNSCHEDULED CLAIMS: If an unscheduled proof of claim is filed, the Trustee is authorized to exercise sole discretion
      to classify the claim into one of the existing classes under this Plan and to schedule the claim for payment within that
      class, without prejudice to debtor’s right to object to the allowance of the claim and/or to modify the Plan to provide a
      different treatment.
S.    PROOFS OF CLAIM FILED AT VARIANCE WITH THE PLAN: In the event that a Proof of Claim is filed and allowed
      that is at variance with the provisions of this Plan, the following method is to be employed to resolve the conflict:
      1.          Regarding claims for which the Plan does not propose a "cramdown" or modification, the Proof of Claim shall
                  supersede the Plan as to the claim amount, percentage rate of interest, monthly payments, valuation of
                  collateral and classification of the claim.
      2.          As to claims for which the Plan proposes a "cramdown" or modification, the Proof of Claim governs only as to
                  the claim amount. The Plan governs valuation, interest rate and any other contractual term.
      3.          If a Proof of Claim is filed that is at variance with this Plan or related schedules, the Trustee shall automatically




 19-46850-mlo         Doc 14          Filed 05/19/19            Entered 05/19/19 17:25:13                      Page 14 of 16
                 treat that claim as the holder indicated, unless provided otherwise in the confirmed Plan; these Additional
                 Terms, Conditions and Provisions; or by Order of Court.
      4.         As to claims specified in Class 3.1 or Class 3.2 (Secured Claims to be Stripped or Avoided), the Proof of Claim
                 shall control only as to the allowed amount of the claim. See also Paragraph G of the Additional Terms,
                 Conditions and Provisions for additional information concerning payments to be made on these claims.
T.    TAX RETURNS AND TAX SET-OFFS: All Tax Returns which have become due prior to the filing of the Plan have been
      filed. The Internal Revenue Service and the United States Department of Treasury are prohibited from setting off against
      post-petition Tax Refunds for payment of pre-petition tax obligations.
U.    DEBTOR DUTY TO MAINTAIN INSURANCE – REMEDY FOR FAILURE TO MAINTAIN INSURANCE: Debtor shall
      maintain all insurance required by law and contract upon property of the estate and the debtor's property. After
      confirmation of this Plan, if the debtor fails to maintain insurance as required by law or contract, any party in interest may
      submit a notice of default, served on debtor, debtor’s counsel and the Chapter 13 Trustee, permitting 10 days from
      service of the notice in which to cure the default. If the default is not cured within the time permitted, the party in interest
      may submit an Order Granting Relief from the Automatic Stay as to the collateral to the Court along with an affidavit
      attesting to the debtor’s failure to cure, and the Stay may thereafter be lifted without further motion, notice or hearing.
V.    SECURED CREDITORS, LESSORS AND PARTIES TO EXECUTORY CONTRACTS UPON ENTRY OF ORDER
      LIFTING AUTOMATIC STAY: Any secured creditor and any party to an assumed executory contract or unexpired lease
      as to whom the Automatic Stay is lifted shall not receive any further disbursements until a Proof of Claim for the balance
      remaining after liquidation of the collateral is filed.
W.    PROVIDING FUTURE TAX RETURNS TO TRUSTEE: Debtor shall timely file each Federal Income Tax Return required
      to be filed under applicable law during the pendency of this case, and shall provide to the Trustee a copy of each Return
      at the same time the Return is filed with the taxing authority.
X.    DEADLINES IN EVENT OF CONVERSION: In the event of conversion of this case to a case under Chapter 7 of the
      United States Bankruptcy Code, the rights of the Chapter 7 Trustee and all creditors (including but not limited to the right
      to object to exemptions and the right to object to discharge pursuant to 11 USC §727 and/or dischargeability pursuant to
      11 USC §523) will be determined as if the Petition was filed on the date of conversion. The date of the Order converting
      this case to one under Chapter 7 will be treated as the date of the Order For Relief and all applicable deadlines shall be
      determined as if the post-conversion Meeting of Creditors pursuant to 11 USC §341 was the initial Meeting of Creditors.
Y.    OBJECTIONS TO PROOFS OF CLAIM: Any party in interest shall have the right to object to Proofs of Claim.
      Confirmation of this Plan shall not constitute a waiver of any objection and shall not constitute or have any res judicata
      or collateral estoppel effect on or against any objection to Proof of Claim. If any objection to Proof of Claim is filed and
      sustained, in whole or in part, after the Trustee has begun making disbursements under this Plan as confirmed, Trustee
      shall have no obligation or duty to recoup any payments or disbursements made to the creditor whose Proof of Claim
      was the subject of the objection.
Z.    CREDITOR’S AUTHORIZATION TO CONTACT DEBTOR: Notwithstanding the provisions of the Automatic Stay and
      co-debtor Stay, creditors holding claims in Classes 4 and 5 for which the debtor proposes to retain the collateral and
      parties to any assumed unexpired lease or executory contract in Class 6 may contact debtor for purposes of sending
      periodic statements and annual or periodic summaries of accounts including but not limited to account reconciliations
      pursuant to the Real Estate Settlement Procedures Act.
AA.   IDENTITY OF DISBURSING AGENT: All claims in all classes of creditors shall be paid by the Trustee as Disbursing
      Agent except those claims which are specified to be paid directly by either the debtor or a third party, in which event the
      debtor or third party making those payments shall be the Disbursing Agent for those claims.
BB.   SPECIAL PROVISIONS APPLICABLE TO GOVERNMENTAL UNITS RESPONSIBLE FOR ENFORCING DOMESTIC
      SUPPORT OBLIGATIONS: Notwithstanding the provisions of 11 USC §362 and §1327, the Automatic Stay is modified
      to permit any governmental unit or agency responsible for enforcing a domestic support obligation to send notices, to
      take other actions to the extent not inconsistent with the terms of the Plan, and to collect domestic support obligations
      from property that is not property of the estate.
CC.   PRE- AND POST-PETITION LITIGATION AND CAUSES OF ACTION: Debtor and the Chapter 13 Trustee shall have
      concurrent standing to prosecute all Pre- and Post-Petition causes of action, including but not limited to actions arising
      under Title 11, United States Code. Any compromise or settlement of any litigation or cause of action shall be subject
      to the provisions of Federal Rule of Bankruptcy Procedure 9019. Any proceeds or damages recovered by or on behalf
      of the debtor shall be retained pending Order of the Bankruptcy Court.
DD.   SUBSTANTIVE CONSOLIDATION OF JOINTLY FILED CASES: If this case has been filed jointly by a husband and
      wife pursuant to 11 USC §302, entry of an Order Confirming Plan shall also constitute an Order for Substantive
      Consolidation of the debtors.
EE.   NON-APPLICABILITY OF FEDERAL RULE OF BANKRUPTCY PROCEDURE 3002.1: The requirements and




 19-46850-mlo         Doc 14         Filed 05/19/19             Entered 05/19/19 17:25:13                     Page 15 of 16
      provisions of Federal Rule of Bankruptcy Procedure 3002.1 shall not apply to any property that the Plan as confirmed
      surrenders to the Creditor as provided in 11 USC §1325(a)(5)(C); or to any property as to which the Automatic Stay is
      lifted for purposes of allowing the secured creditor to exercise rights and remedies pursuant to applicable State Law,
      regardless of whether the Order Lifting Automatic Stay is entered before or after entry of an Order Confirming the Plan.
FF.   TIME TO CURE PARAMOUNT: For any class of claims where the Months to Cure From Confirmation Date may be
      specified, if the Plan does not specify the number of months to cure, the Months to Cure From Confirmation Date shall
      be the Plan Length specified in Paragraph II.A of the Plan. For any class of claims or creditors for which the Plan
      specifies an Estimated Average Monthly Payment that is inconsistent with or contradicts the Months to Cure From
      Confirmation Date, the Months to Cure From Confirmation Date controls. The Chapter 13 Trustee is authorized to make
      any changes to the amount of disbursements to the creditor to implement this provision.
GG.   SECURED CLAIMS EXCLUDED FROM 11 USC § 506 BY THE “HANGING PARAGRAPH” AT THE END OF 11 USC
      §1325 (a)(9): Claims treated in Class 5.3 or Class 5.4 are claims that were either (1) incurred within 910 days before the
      petition date and secured by a purchase money security interest in a motor vehicle acquired for the personal use of the
      debtor, or (2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other
      thing of value.




 19-46850-mlo        Doc 14         Filed 05/19/19           Entered 05/19/19 17:25:13                   Page 16 of 16
